DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the request for continued examination, amendment and response filed 10/20/2022. Claims 34-36,38,39,38-42,46 and 48-50 are pending in the application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 34-36, 38-42, 46 and 48-50 are rejected under 35 USC 103 as being unpatentable over Markedal et al. (US2014/030421A1) and corresponding application Andersen et al. (CN103402366 A1).
	Regarding claims 34, 35, 38, 41, 46, and 49, Markedal discloses method to make a debittered vegetable protein concentrate [0036], and a debittered protein concentrate prepared from legumes including chickpea and other beans, lentils [0081], as claimed,   having less than 10% fat, which overlaps the limitation in claim 38.   The protein material is debittered by mixing a water suspension of protein with an acid to adjust the pH to less than 3.5 (see abstract).    The   acid is preferably an organic acid, non-limiting examples being citric acid, oxalic acid, lactic acid, malic acid, malonic acid, tartaric acid, succinic acid, the combination of low pH and the chelating effect may further serve to prevent discoloration of the plant material caused by enzymes, such as polyphenol oxidases, or discoloration occurring non-enzymatically [0030]. The   corresponding application, CN103402366 A1 [0032] discloses fumaric acid (butanedioic acid) in the exemplary listing of such organic acids. Markedal discloses adding sufficient acid to adjust the pH to a desired level depending upon the component of interest in the process [0096]. It would have been obvious to one of ordinary skill in the art to add sufficient fumaric acid to adjust the acidity to a suitable level to remove saponins with a reasonable expectation of successfully producing a protein concentrate having less than 0.8 mg/g saponins as claimed. Regarding the added amount of fumaric acid in claim 46 and claim 49, Markedal discloses adding sufficient acid to adjust the pH to a desired level depending upon the component of interest in the process [0096]. It would have been obvious to one of ordinary skill in the art to add sufficient fumaric acid to adjust the acidity to a suitable level to remove saponins with a reasonable expectation of successfully producing a protein concentrate having a targeted lowered concentration of saponins, as claimed. Regarding the claimed pH level of 4.5, in claim 46, Markedal discloses that in a preferred embodiment of the invention, [0050] the pH is adjusted a value close to the average isoelectric points of the proteins in the plant material; for legumes, such as soy, peas, beans or the like, the pH is adjusted to about 4.7. Other preferred ranges are from about 4.5 to about 5.0, to provide a neutral suspension from which the protein can be isolated.  The content the of non-protein components, such as phytate, phenolics, saponins, alkaloids, glycoalkaloids, will advantageously be reduced over the starting material [0052]. The claimed pH is therefore taught in Markedal to reduce the content of saponins in legumes. One would suitably adjust the pH to as close to the isoelectric point of the targeted chick pea protein concentrate to obtain a low bitterness product with a reasonable expectation of success.
Markedal discloses reduced levels of saponins and phytic acid in the protein concentrate, and reduction of saponins to produce a bitterness -free protein concentrate [0004].  The protein content of the concentrate is about 96% by weight, when treated at room temperature, as claimed in claim 41, [0025], which falls within or overlaps the claimed ranges in claims 34 and 35.  
Regarding claim 48, Markedal discloses an alkali treatment step to a pH of 7-12, encompassing the conditions in claim 42 [0022].
Regarding claim 50, Markedal discloses that a protein solution may be concentrated by filtration or evaporation [0049] as claimed, motivating on of ordinary skill in the art to concentrate chickpea or other bean or lentil proteins by these methods, with a reasonable expectation of success.
Claims 34-36, 38-42, 46 and 48-50 are therefore prima facie obvious in view of Markedal.
Response to Arguments
	Applicant’s arguments have been considered, but are not persuasive.
Regarding applicant’s argument that the product in Markedal is not the same as the claimed product because Markedal  applies different processing conditions, it is pointed out that the independent claim is directed to a product. The claim is not a product by process claim. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., process conditions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The independent claim is directed to a debittered chickpea protein concentrate, which can be produced by generally known methods such as  separation of bitter components, and taste masking.
	Dependent claim 39 recites the limitation “a step of debittering chickpea material” further limited in claim 40 as “comprises mixing the material with fumaric acid”.
	Markedal discloses mixing the material with an organic acid, from a selection of organic acids that includes fumaric acid (see Andersen), as detailed in the office action. 
	Regarding the claimed pH level of 4.5, Markedal discloses that in a preferred embodiment of the invention, [0050] the pH is adjusted a value close to the average isoelectric points of the proteins in the plant material; for legumes, such as soy, peas, beans or the like, the pH is adjusted to about 4.7. Other preferred ranges are from about 4.5 to about 5.0, to provide a neutral suspension from which the protein can be isolated.  The content the of non-protein components, such as phytate, phenolics, saponins, alkaloids, glycoalkaloids, will advantageously be reduced over the starting material [0052]. The claimed pH is therefore taught in Markedal to reduce the content of saponins in legumes. One would suitably adjust the pH to as close to the isoelectric point of the targeted chick pea protein concentrate to obtain a low bitterness product with a reasonable expectation of success.
Regarding the argued extraction temperature, Markedal discloses reduced levels of saponins and phytic acid in the protein concentrate, and reduction of saponins to produce a bitterness -free protein concentrate [0004].  The protein content of the concentrate is about 96% by weight, when treated at room temperature [0026], as in instant claim 41, wherein heat treatment is not applied.  
At [0027] Markedal discloses that the interactions between proteins and other non-protein components, e.g. alkaloids, glycoalkaloids, saponins, phenolics and
soluble fibers, etc., have also been found to be modified by the combined effect of low pH and high temperature, so that protein may easily be separated from these. 
In particular, at [0052] Markedal discloses:
“For the protein isolates prepared according to the above processes in the various precipitation operations, the content of non-protein components, such as phytate, phenolics, saponins, alkaloids, glycoalkaloids, will advantageously be reduced over the starting material. Such non-protein components tend to stay in solution, or possibly suspension, in the liquid fractions. Therefore, their content will be reduced in the precipitated fractions. In  general the proteins precipitated in each step will mainly be proteins of low solubility at the pH employed in the previous step, e.g. the acid precipitated fraction will comprise proteins of low solubility at low pH and the alkaline precipitated fraction will comprise proteins of low solubility at high pH; in general, however, most of the protein can be precipitated from the neutral suspension, i.e. in the neutral precipitate, e.g. at a pH close to the isolectric points of the bulk protein of the plant material, if a step to adjust the pH to a value from about 4.0 to about 6.0 is included in the process. The protein contents of the precipitates may be at least 70% (w/w), such as at least 80% (w/w) or at least 90% (w/w)”
	
	It has been previously held that  “"[T]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))”  “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).;“ “[D]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).”
Additionally, the independent product claim is directed  to a protein concentrate with a saponin content of less than 0.8 mg/g saponins. However, the disclosure only evaluates bitterness by subjective means in exemplary embodiments, but does not show a saponins content of the prepared concentrates. There is no evidence to show that these concentrates have the claimed level of saponins. 
Further, the product by process claims 39,40 and 42 and the method claims 46 and 48-50 do not have a temperature limitation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Regarding the argued efficacy of fumaric acid over other acids, it is noted that according to applicant’s disclosure, Table 1, both hydrochloric acid and fumaric acid were effective in producing neutral tasting chick pea concentrate (5, 6, 7 and 8 in the table).  Therefore, applicant’s argument is not persuasive.
	Furthermore, selecting fumaric acid over functionally equivalent organic acids from a list of known acids is not inventive, because, at the time of the invention, fumaric acid was known to reduce bitter taste perception of protein extracts. Evidentiary support is provided in previously cited reference Mukai et al., available in the record.  Mukai discloses that perception of bitterness of proteins, in particular, branched chain amino acids is effectively suppressed by organic acids such as phthalic and fumaric acids (page 1581 column 2 line 17).  
For these reasons, applicant’s arguments are not persuasive
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793